
	

113 HR 2656 IH: Public Safety Enhancement Act of 2013
U.S. House of Representatives
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2656
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2013
			Mr. Chaffetz (for
			 himself, Mr. Scott of Virginia,
			 Mr. Conyers,
			 Mr. Coble,
			 Mr. Marino,
			 Mr. Schiff, and
			 Mr. Jeffries) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To enhance public safety by improving the effectiveness
		  and efficiency of the Federal prison system with offender risk and needs
		  assessment, individual risk reduction incentives and rewards, and risk and
		  recidivism reduction.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Enhancement Act of
			 2013.
		2.PurposesThe purposes of the Act are to—
			(1)enhance public
			 safety by improving the effectiveness and efficiency of the Federal prison
			 system, and to reduce the recidivism rates of Federal offenders;
			(2)establish offender
			 risk and needs assessment as the cornerstone of a more effective and efficient
			 Federal prison system;
			(3)implement a
			 validated post-sentencing risk and needs assessment system that relies on
			 dynamic risk factors to provide Federal prison officials with a roadmap to
			 address the individual criminogenic needs of Federal offenders, manage limited
			 resources, and enhance public safety;
			(4)enhance existing
			 recidivism reduction programs and prison jobs by incentivizing Federal
			 prisoners to reduce their individual risk of recidivism by participating and
			 successfully completing such programs, and by satisfactorily holding such jobs
			 over time;
			(5)reward Federal
			 prisoners who actually reduce their individual risk of recidivism by providing
			 them with the ability to earn and accrue time credits, and to transfer into
			 prerelease custody when they are assessed as low risk and have earned
			 sufficient time credits;
			(6)expand the
			 implementation of evidence-based intervention and treatment programs designed
			 to reduce recidivism, including educational and vocational training programs,
			 and prison jobs, so all Federal prisoners have access to them during their
			 entire terms of incarceration;
			(7)perform regular
			 outcome evaluations of programs and interventions to assure that they are
			 evidence-based and to suggest changes, deletions, and expansions based on the
			 results; and
			(8)assist the
			 Department of Justice to address the underlying cost structure of the Federal
			 prison system and ensure that the Department can continue to run our prisons
			 safely and securely without compromising the scope or quality of the
			 Department’s many other critical law enforcement missions.
			3.Duties of the
			 Attorney General
			(a)In
			 generalThe Attorney General
			 shall carry out this section in consultation with—
				(1)the Director of
			 the Bureau of Prisons;
				(2)the Director of
			 the Administrative Office of the United States Courts;
				(3)the Director of
			 the Office of Probation and Pretrial Services; and
				(4)the Director of
			 the National Institute of Justice.
				(b)DutiesThe Attorney General shall, in accordance
			 with subsection (c)—
				(1)develop an
			 offender risk and needs assessment system in accordance with section 4;
				(2)develop
			 recommendations regarding recidivism reduction programs and productive
			 activities in accordance with section 5;
				(3)conduct ongoing
			 research and data analysis on—
					(A)the best practices
			 relating to the use of offender risk and needs assessment tools;
					(B)the best available risk and needs
			 assessment tools and the level to which they rely on dynamic risk factors that
			 could be addressed and changed over time, and on measures of risk of
			 recidivism, individual needs, and responsivity to recidivism reduction
			 programs;
					(C)the most effective
			 and efficient uses of such tools in conjunction with recidivism reduction
			 programs, productive activities, incentives, and rewards; and
					(D)which recidivism
			 reduction programs are the most effective—
						(i)for
			 prisoners classified at different recidivism risk levels; and
						(ii)for
			 addressing the specific needs of prisoners;
						(4)on a biennial basis, review the system
			 developed under paragraph (1) and the recommendations developed under paragraph
			 (2), using the research conducted under paragraph (3), to determine whether any
			 revisions or updates should be made, and if so, make such revisions or
			 updates;
				(5)hold periodic
			 meetings with the individuals listed in subsection (a) at intervals to be
			 determined by the Attorney General; and
				(6)report to Congress
			 in accordance with section 6.
				(c)MethodsIn
			 carrying out the duties under subsection (b), the Attorney General
			 shall—
				(1)consult relevant
			 stakeholders; and
				(2)make decisions using data that is based on
			 the best available statistical and empirical evidence.
				4.Post-sentencing
			 risk and needs assessment system
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Attorney General shall
			 develop and release for use by the Bureau of Prisons an offender risk and needs
			 assessment system, to be known as the Post-Sentencing Risk and Needs
			 Assessment System (referred to in this Act as the System),
			 which shall provide risk and needs assessment tools (developed under subsection
			 (b)) in order to, for each prisoner—
				(1)classify the
			 recidivism risk level of prisoners as low, moderate, or high as part of the
			 intake process, and assign the prisoner to appropriate recidivism reduction
			 programs or productive activities based on that classification, the prisoner’s
			 specific needs, and in accordance with subsection (c);
				(2)reassess the
			 recidivism risk level of prisoners periodically, and reassign the prisoner to
			 appropriate recidivism reduction programs or productive activities based on the
			 revised classification, the specific needs of the prisoner, and the successful
			 completion of recidivism reduction programs in accordance with subsection (d);
			 and
				(3)determine when a
			 prisoner who has been classified as having a low recidivism risk level is ready
			 to transfer into prerelease custody in accordance with subsection (d).
				(b)Risk and needs
			 assessment tools
				(1)In
			 generalThe Attorney General shall develop the risk and needs
			 assessment tools to be used in the System developed under subsection (a) by
			 using the research and data analysis conducted under section 3(b)(3) on the
			 best available risk and needs assessment tools available as of the date of the
			 enactment of this Act, and determining, using the methods described in section
			 3(c), how to make the most effective and efficient tools to accomplish for each
			 prisoner, the assessments described in paragraphs (1) through (3) of subsection
			 (a).
				(2)Use of existing
			 risk and needs assessment tools permittedIn carrying out this
			 subsection, the Attorney General may determine that the best available risk and
			 needs assessment tools available as of the date of the enactment of this Act
			 are sufficiently effective and efficient for the purpose of accomplishing for
			 each prisoner, the assessments described in paragraphs (1) through (3) of
			 subsection (a), and may determine that those are the tools to be used in the
			 System instead of developing new tools.
				(3)Validation on
			 prisonersIn carrying out
			 this subsection, the Attorney General shall statistically validate any tools
			 that the Attorney General selects for use in the System on the Federal prison
			 population, or ensure that the tools have been so validated.
				(c)Assignment of
			 recidivism reduction programsThe System shall provide guidance
			 on the kind and amount of recidivism reduction programming or productive
			 activities that should be assigned for each classification of prisoner and
			 shall provide—
				(1)that the higher
			 the risk level of a prisoner, the more programming the prisoner shall
			 participate in;
				(2)information on the
			 best ways that the Bureau of Prisons can tailor the programs to the specific
			 needs of each prisoner so as to best lower each prisoner’s risk of
			 recidivating; and
				(3)that all
			 prisoners, even those classified as having a low or no risk of recidivating,
			 shall participate in recidivism reduction programs or productive activities
			 throughout their entire term of incarceration.
				(d)Recidivism
			 reduction program and productive activity incentives and
			 rewardsThe System shall provide incentives and rewards for
			 prisoners to participate in and complete recidivism reduction programs and
			 productive activities as follows:
				(1)Family phone and
			 visitation privilegesA prisoner who is successfully
			 participating in a recidivism reduction program or a productive activity shall
			 receive, for use with family (including extended family), close friends,
			 mentors, and religious leaders—
					(A)up to 30 minutes
			 per day, and up to 900 minutes per month that the prisoner is permitted to use
			 the phone; and
					(B)additional time
			 for visitation at the prison, as determined by the warden of the prison.
					(2)Time
			 credits
					(A)In
			 generalA prisoner who successfully participates in a recidivism
			 reduction program or productive activity shall receive time credits as
			 follows:
						(i)Prisoners who have
			 been classified as having a low risk of recidivism shall earn 30 days of time
			 credits for each month that they successfully participate in a recidivism
			 reduction program or productive activity.
						(ii)Prisoners who
			 have been classified as having a moderate risk of recidivism shall earn 15 days
			 of time credits for each month that they successfully participate in a
			 recidivism reduction program.
						(iii)Prisoners who
			 have been classified as having a high risk of recidivism shall earn 8 days of
			 time credits for each month that they successfully participate in a recidivism
			 reduction program.
						(B)AvailabilityA prisoner may not receive time credits
			 under this paragraph for a recidivism reduction program or productive activity
			 that the prisoner successfully participated in—
						(i)prior to the date
			 of the enactment of this Act; or
						(ii)during official
			 detention prior to the date that the prisoner’s sentence commences under
			 section 3585(a) of title 18, United States Code.
						(C)Prerelease
			 custodyA prisoner who is
			 classified as having a low risk of recidivism, who has earned time credits in
			 an amount that is equal to the remainder of the prisoner’s imposed term of
			 imprisonment, and who has been determined by the warden of the prison to be
			 otherwise qualified for prerelease custody, shall be eligible to be transferred
			 into prerelease custody in accordance with section 3624(c)(3) of title 18,
			 United States Code. The System shall provide guidelines, for use by the Bureau
			 of Prisons for prisoners placed in home confinement under section 3624(c)(3) of
			 title 18, United States Code, for different levels of supervision and
			 consequences based on the prisoner’s conduct, including a return to prison and
			 a reassessment of recidivism risk level under the System as a result of certain
			 behavior.
					(D)Ineligible
			 prisonersA prisoner convicted of an offense under any of the
			 following provisions of law shall be ineligible to receive time credits:
						(i)Section 113(a)(1)
			 of title 18, United States Code, relating to assault with intent to commit
			 murder.
						(ii)Section 115 of title 18, United States
			 Code, relating to influencing, impeding, or retaliating against a Federal
			 official by injuring a family member, except for a threat made in violation of
			 that section.
						(iii)Any section of
			 chapter 10 of title 18, United States Code, relating to biological
			 weapons.
						(iv)Any section of chapter 11B of title 18,
			 United States Code, relating to chemical weapons.
						(v)Section 351 of
			 title 18, United States Code, relating to Congressional, Cabinet, and Supreme
			 Court assassination, kidnaping, and assault.
						(vi)Section 793 of
			 title 18, United States Code, relating to gathering, transmitting, or losing
			 defense information.
						(vii)Section 794 of
			 title 18, United States Code, relating to gathering or delivering defense
			 information to aid a foreign government.
						(viii)Any section of
			 chapter 39, United States Code, relating to explosives and other dangerous
			 articles, except for section 836 (relating to the transportation of fireworks
			 into a State prohibiting sale or use).
						(ix)Section 842(p) of
			 title 18, United States Code, relating to distribution of information relating
			 to explosive, destructive devices, and weapons of mass destruction, but only if
			 the conviction involved a weapon of mass destruction (as defined in section
			 2332a(c)(2) of such title).
						(x)Subsections
			 (f)(3), (i), or (h) of section 844 of title 18, United States Code, relating to
			 the use of fire or an explosive.
						(xi)Section 924(e) of
			 title 18, United States Code, relating to unlawful possession of a firearm by a
			 person with 3 or more convictions for a violent felony or a serious drug
			 offense.
						(xii)Section
			 1030(a)(1) of title 18, United States Code, relating to fraud and related
			 activity in connection with computers.
						(xiii)Any section of
			 chapter 51 of title 18, United States Code, relating to homicide, except for
			 section 1112 (relating to manslaughter), 1115 (relating to misconduct or
			 neglect of ship officers), or 1122 (relating to protection against the human
			 immunodeficiency virus).
						(xiv)Any section of
			 chapter 55 of title 18, United States Code, relating to kidnaping.
						(xv)Any
			 offense under chapter 77 of title 18, United States Code, relating to peonage,
			 slavery, and trafficking in persons, except for sections 1592 through
			 1596.
						(xvi)Section 1751 of title 18, United States
			 Code, relating to Presidential and Presidential staff assassination, kidnaping,
			 and assault.
						(xvii)Section
			 1841(a)(2)(C) of title 18, United States Code, relating to intentionally
			 killing or attempting to kill an unborn child.
						(xviii)Section 1992
			 of title 18, United States Code, relating to terrorist attacks and other
			 violence against railroad carriers and against mass transportation systems on
			 land, on water, or through the air.
						(xix)Section 2113(e)
			 of title 18, United States Code, relating to bank robbery resulting in
			 death.
						(xx)Section 2118(c)(2) of title 18, United
			 States Code, relating to robberies and burglaries involving controlled
			 substances resulting in death.
						(xxi)Section 2119(3)
			 of title 18, United States Code, relating to taking a motor vehicle (commonly
			 referred to as carjacking) that results in death.
						(xxii)Any section of
			 chapter 105 of title 18, United States Code, relating to sabotage, except for
			 section 2152.
						(xxiii)Any section of chapter 109A of title 18,
			 United States Code, relating to sexual abuse, except that with regard to
			 section 2244 of such title, only a conviction under subsection (c) of that
			 section (relating to abusive sexual contact involving young children) shall
			 make a prisoner ineligible under this subparagraph.
						(xxiv)Section 2251 of title 18, United States
			 Code, relating to the sexual exploitation of children.
						(xxv)Section 2251A of
			 title 18, United States Code, relating to the selling or buying of
			 children.
						(xxvi)Any of paragraphs (1) through (3) of
			 section 2252(a) of title 18, United States Code, relating to certain activities
			 relating to material involving the sexual exploitation of minors.
						(xxvii)A second or subsequent conviction under any
			 of paragraphs (1) through (6) of section 2252A(a) of title 18, United States
			 Code, relating to certain activities relating to material constituting or
			 containing child pornography.
						(xxviii)Section 2260 of title 18, United States
			 Code, relating to the production of sexually explicit depictions of a minor for
			 importation into the United States.
						(xxix)Section 2283 of
			 title 18, United States Code, relating to the transportation of explosive,
			 biological, chemical, or radioactive or nuclear materials.
						(xxx)Section 2284 of
			 title 18, United States Code, relating to the transportation of
			 terrorists.
						(xxxi)Section 2291 of
			 title 18, United States Code, relating to the destruction of a vessel or
			 maritime facility.
						(xxxii)Any section of
			 chapter 113B of title 18, United States Code, relating to terrorism.
						(xxxiii)Section 2340A
			 of title 18, United States Code, relating to torture.
						(xxxiv)Section 2381
			 of title 18, United States Code, relating to treason.
						(xxxv)Section 2442 of
			 title 18, United States Code, relating to the recruitment or use of child
			 soldiers.
						(xxxvi)Section 57(b)
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2077(b)), relating to the
			 engagement or participation in the development or production of special nuclear
			 material.
						(xxxvii)Section 92 of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2122), relating to prohibitions
			 governing atomic weapons.
						(xxxviii)Section 101
			 of the Atomic Energy Act of 1954 (42 U.S.C. 2131), relating to the atomic
			 energy license requirement.
						(xxxix)Section 224 or
			 225 of the Atomic Energy Act of 1954 (42 U.S.C. 2274, 2275), relating to the
			 communication or receipt of restricted data.
						(xl)Section 236 of the Atomic Energy Act of
			 1954 (42 U.S.C. 2284), relating to the sabotage of nuclear facilities or
			 fuel.
						(xli)Section 60123(b)
			 of title 49, United States Code, relating to damaging or destroying a pipeline
			 facility.
						(xlii)Section 401(a)
			 of the Controlled Substances Act (21 U.S.C. 841(a)), relating to manufacturing
			 or distributing a controlled substance, but only in the case of a conviction
			 for an offense described in subparagraphs (A), (B), or (C) of subsection (b) of
			 that section for which death or serious bodily injury resulted from the use of
			 such substance.
						(xliii)Section 276(a)
			 of the Immigration and Nationality Act (8 U.S.C. 1326(b)(1)(2)), relating to
			 the reentry of a removed alien, but only if the alien is described in paragraph
			 (1) or (2) of subsection (b) of that section.
						(xliv)Any section of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2401 et seq.).
						(xlv)Section 206 of the International Emergency
			 Economic Powers Act (50 U.S.C. 1705).
						(xlvi)Section 601 of the National Security Act of
			 1947 (50 U.S.C. 3121), relating to the protection of identities of certain
			 United States undercover intelligence officers, agents, informants, and
			 sources.
						(xlvii)A third or
			 subsequent conviction of—
							(I)any crime of
			 violence (as such term is defined in section 3156(a)(4) of title 18, United
			 States Code); or
							(II)any drug trafficking offense.
							(3)Risk
			 reassessments and level adjustmentA prisoner who successfully
			 participates in recidivism reduction programs or productive activities shall
			 receive periodic risk reassessments (with high and moderate risk level
			 prisoners receiving more frequent risk reassessments), and if the reassessment
			 shows that the prisoner’s risk level or specific needs have changed, the Bureau
			 of Prisons shall so change the prisoner’s risk level or information regarding
			 the prisoner’s specific needs and reassign the prisoner to appropriate
			 recidivism reduction programs or productive activities based on such
			 changes.
				(4)Relation to
			 other incentive programsThe incentives described in this
			 subsection shall be in addition to any other rewards or incentives for which a
			 prisoner may be eligible.
				(e)PenaltiesThe
			 System shall provide guidelines for the Bureau of Prisons to reduce rewards
			 earned under subsection (d) for prisoners who violate prison, recidivism
			 reduction program, or productive activity rules, which shall provide—
				(1)general levels of
			 violations and resulting reward reductions;
				(2)that any reward
			 reduction that includes the forfeiture of time credits shall be limited to time
			 credits that a prisoner earned as of the date of the prisoner’s rule violation,
			 and not to any future credits that the prisoner may earn; and
				(3)guidelines for the
			 Bureau of Prisons to establish a procedure to restore time credits that a
			 prisoner forfeited as a result of a rule violation based on the prisoner’s
			 individual progress after the date of the rule violation.
				(f)Bureau of
			 Prisons TrainingThe Attorney General shall develop training
			 programs for Bureau of Prisons officials and employees responsible for
			 administering the System, which shall include—
				(1)initial training
			 to educate employees and officials on how to use the System in an appropriate
			 and consistent manner, as well as the reasons for using the System;
				(2)continuing
			 education; and
				(3)periodic training
			 updates.
				(g)Quality
			 assuranceIn order to ensure that the Bureau of Prisons is using
			 the System in an appropriate and consistent manner, the Attorney General shall
			 monitor and assess the use of the System, which shall include conducting
			 periodic audits of the Bureau of Prisons regarding the use of the
			 System.
			5.Recidivism
			 reduction program and productive activity recommendationsThe Attorney General shall—
			(1)review the
			 effectiveness of recidivism reduction programs and productive activities that
			 exist as of the date of the enactment of this Act in prisons operated by the
			 Bureau of Prisons;
			(2)review recidivism
			 reduction programs and productive activities that exist in State-operated
			 prisons throughout the United States; and
			(3)make
			 recommendations to the Bureau of Prisons regarding—
				(A)the expansion of
			 programming and activity capacity and the replication of effective programs and
			 activities described in paragraph (1); and
				(B)the addition of
			 any new effective programs and activities that the Attorney General finds,
			 using the methods described in section 3(c), would help to reduce
			 recidivism.
				6.ReportBeginning on January 1, 2015, and annually
			 thereafter, the Attorney General shall submit a report to the Committees on the
			 Judiciary of the Senate and the House of Representatives and the Subcommittees
			 on Commerce, Justice, Science, and Related Agencies of the Committees on
			 Appropriations of the Senate and the House of Representatives, a report that
			 contains the following:
			(1)A summary of the activities and
			 accomplishments of the Attorney General in carrying out this Act.
			(2)An assessment of
			 the status and use of the System by the Bureau of Prisons, including the number
			 of prisoners classified at each risk level under the System at each
			 prison.
			(3)A
			 summary and assessment of the types and effectiveness of the recidivism
			 reduction programs and productive activities in prisons operated by the Bureau
			 of Prisons, including—
				(A)evidence about which programs and
			 activities have been shown to reduce recidivism;
				(B)the capacity of
			 each program and activity at each prison, including the number of prisoners
			 along with the risk level of each prisoner enrolled in each program; and
				(C)identification of
			 any gaps or shortages in capacity of such programs and activities.
				(4)An assessment of
			 the Bureau of Prisons’ compliance with section 3621(h) of title 18, United
			 States Code.
			(5)An assessment of progress made toward
			 carrying out the purposes of this Act, including any savings associated
			 with—
				(A)the transfer of low risk prisoners into
			 prerelease custody under this Act and the amendments made by this Act;
			 and
				(B)any decrease in
			 recidivism that may be attributed to the implementation of the System or the
			 increase in recidivism reduction programs and productive activities required by
			 this Act and the amendments made by this Act.
				7.Use of System and
			 recommendations by Bureau of Prisons
			(a)Implementation
			 of System generallySection
			 3621 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					(h)Post-Sentencing
				Risk and Needs Assessment System
						(1)In
				generalNot later than 180
				days after the Attorney General completes and releases the Post-Sentencing Risk
				and Needs Assessment System (referred to in this subsection as the
				System) developed under the Public Safety Enhancement Act of
				2013, the Bureau of Prisons shall—
							(A)implement the
				System and complete a risk and needs assessment for each prisoner, regardless
				of a prisoner’s length of imposed term of imprisonment; and
							(B)expand the
				effective recidivism reduction programs (as such term is defined under section
				8 of the Public Safety Enhancement Act of 2013) and productive activities it
				offers and add any new recidivism reduction programs and productive activities
				necessary to effectively implement the System, and in accordance with the
				recommendations made by the Attorney General under section 5 of that Act and
				with paragraph (2).
							(2)Phase-inIn order to carry out paragraph (1), so
				that every prisoner has the opportunity to participate in and complete the kind
				and amount of recidivism reduction programming or productive activities in
				order to effectively implement the System and that the Attorney General
				recommends, the Bureau of Prisons shall, subject to the availability of
				appropriations, provide such recidivism reduction programs and productive
				activities—
							(A)for not less than
				20 percent of prisoners by the date that is one year after the date on which
				the Bureau of Prisons completes a risk and needs assessment for each prisoner
				under paragraph (1)(A);
							(B)for not less than 40 percent of prisoners
				by the date that is 2 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph
				(1)(A);
							(C)for not less than 60 percent of prisoners
				by the date that is 3 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph
				(1)(A);
							(D)for not less than 80 percent of prisoners
				by the date that is 4 years after the date on which the Bureau of Prisons
				completes a risk and needs assessment for each prisoner under paragraph (1)(A);
				and
							(E)for all prisoners by the date that is 5
				years after the date on which the Bureau of Prisons completes a risk and needs
				assessment for each prisoner under paragraph (1)(A) and thereafter.
							(3)Priority during
				phase-inDuring the phase-in period described in paragraph (2),
				the priority for such programs and activities shall be accorded based on, in
				order, the following:
							(A)The recidivism risk level of prisoners (as
				determined by the System’s risk and needs assessment), with low risk prisoners
				receiving first priority, moderate risk prisoners receiving second priority,
				and high risk prisoners receiving last priority.
							(B)Within each such risk level, a prisoner’s
				proximity to release date.
							(4)Preliminary
				expansion of recidivism reduction programs and authority to use
				incentivesBeginning on the
				date of the enactment of the Public Safety Enhancement Act of 2013, the Bureau
				of Prisons may begin to expand any recidivism reduction programs and productive
				activities that exist at a prison as of such date, and may offer to prisoners
				who successfully participate in such programming and activities the incentives
				and rewards described in—
							(A)section 4(d)(1) of
				such Act; and
							(B)section 4(d)(2)(A)
				of such Act, except a prisoner may receive up to 30 days of time credits for
				each recidivism reduction program or productive activity in which the prisoner
				successfully participates, with the amount of time credits to be determined by
				the warden of the prison.
							(5)Recidivism
				reduction partnershipsIn order to expand recidivism reduction
				programs and productive activities, the Bureau of Prisons shall develop
				policies for the warden of each prison to enter into partnerships with any of
				the following:
							(A)Nonprofit organizations, including
				faith-based and community-based organizations that will deliver a recidivism
				reduction program in a prison, on a paid or volunteer basis.
							(B)Institutions of higher education (as
				defined in section 101 of the Higher Education Act of 1965 20 U.S.C. 1001) that
				will deliver an academic class in a prison, on a paid or volunteer
				basis.
							(C)Private entities
				that will, on a volunteer basis—
								(i)deliver vocational
				training and certifications in a prison;
								(ii)provide equipment
				to facilitate vocational training or employment opportunities for
				prisoners;
								(iii)employ prisoners; or
								(iv)assist prisoners in prerelease custody or
				supervised release in finding
				employment.
								.
			(b)Prerelease
			 custody
				(1)In
			 generalSection 3624(c) of title 18, United States Code, is
			 amended—
					(A)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), accordingly;
					(B)by inserting after
			 paragraph (2) the following:
						
							(3)Prisoners with a
				low risk of recidivatingIn
				the case of a prisoner that has been classified under the Post-Sentencing Risk
				and Needs Assessment System developed under the Public Safety Enhancement Act
				of 2013 as having a low risk of recidivating, has earned time credits in an
				amount that is equal to the remainder of the prisoner’s imposed term of
				imprisonment, and has been classified by the warden of the prison as otherwise
				qualified to be transferred into prerelease custody, the following shall
				apply:
								(A)The warden of the
				prison shall submit a recommendation that the prisoner be transferred into
				prerelease custody to the United States district court in which the prisoner
				was convicted, and a judge for such court shall, not later than 30 days after
				the warden submits such recommendation, approve or deny the recommendation;
				however, a judge may only deny a recommendation to transfer a prisoner into
				prerelease custody under this paragraph if the judge finds by clear and
				convincing evidence that the prisoner should not be transferred into prerelease
				custody based only on evidence of the prisoner’s actions after the conviction
				of such prisoner and not based on evidence from the underlying conviction, and
				submits a detailed written statement regarding such finding to the warden of
				the prison recommending that the prisoner be transferred into prerelease
				custody.
								(B)The failure of a
				judge to approve or deny a recommendation to transfer at the end of the 30 day
				period described in subparagraph (A) shall be treated as an approval of such
				recommendation.
								(C)Upon the approval
				of a recommendation under subparagraph (A) or 30 days after the warden submits
				a recommendation, whichever occurs earlier, the prisoner shall be placed in
				home confinement, provided that the prisoner will be able to stay in a
				residence that the warden approves, and the time limits under paragraphs (1)
				and (2) shall not apply.
								(D)The prisoner shall
				remain in home confinement until the prisoner has served not less than 85
				percent of the prisoner’s imposed term of imprisonment.
								(E)The warden shall use the guidelines
				developed by the Attorney General under section 4(d)(2)(C) of the Public Safety
				Enhancement Act of 2013 to determine the level of supervision and consequences
				for certain actions for a prisoner transferred into prerelease custody under
				this
				paragraph.
								.
					(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect beginning on the date that the Attorney
			 General completes and releases the Post-Sentencing Risk and Needs Assessment
			 System.
				8.DefinitionsIn this Act the following definitions
			 apply:
			(1)Risk and needs
			 assessment toolThe term risk and needs assessment
			 tool means an objective and statistically validated method through which
			 information is collected and evaluated to determine—
				(A)the level of risk
			 that a prisoner will recidivate upon release from prison; and
				(B)the recidivism
			 reduction programs that will best minimize the risk that the prisoner will
			 recidivate upon release from prison.
				(2)Recidivism
			 reduction programThe term recidivism reduction
			 program means either a group or individual activity that—
				(A)has been shown by
			 empirical evidence to reduce recidivism;
				(B)is designed to
			 help prisoners succeed in their communities upon release from prison;
			 and
				(C)may
			 include—
					(i)classes on social learning and life
			 skills;
					(ii)classes on morals
			 or ethics;
					(iii)academic classes;
					(iv)cognitive
			 behavioral treatment;
					(v)mentoring;
					(vi)substance abuse
			 treatment;
					(vii)vocational
			 training;
					(viii)faith-based
			 classes or services; or
					(ix)a prison job.
					(3)Productive
			 activityThe term productive activity means either a
			 group or individual activity that is designed to allow prisoners classified as
			 having a low risk of recidivism to remain productive and thereby maintain a low
			 risk classification, and may include the delivery of the activities described
			 in subparagraph (C) to other prisoners.
			(4)PrisonerThe
			 term prisoner means a person who has been sentenced to a term of
			 imprisonment pursuant to a conviction for a Federal criminal offense.
			(5)Time
			 creditThe term time credit means the equivalent of
			 one day of a prisoner’s sentence, such that a prisoner shall be eligible for
			 one day of home confinement for each credit earned.
			(6)Drug trafficking
			 offenseThe term drug
			 trafficking offense means any crime punishable under Federal, State, or
			 local law that prohibits the manufacture, import, export, distribution,
			 dispensing of, or offer to sell a controlled substance or counterfeit substance
			 (as such terms are defined in section 102 of the Controlled Substances Act (21
			 U.S.C. 802)) or the possession of a controlled substance or counterfeit
			 substance with intent to manufacture, import, export, distribute, or
			 dispense.
			9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized
			 to be appropriated to carry out this Act $50,000,000 for each of fiscal years
			 2015 through 2019. Of the amount appropriated under this subsection, 80 percent
			 shall be reserved for use by the Director of the Bureau of Prisons to implement
			 the System under section 7 and the amendments made by that section.
			(b)Sense of
			 CongressIt is the sense of Congress that any savings associated
			 with reducing recidivism and reducing the prison population that result from
			 this Act should be reinvested into further expansion of recidivism reduction
			 programs and productive activities by the Bureau of Prisons.
			
